Beard, J.
The plaintiff in error was convicted under an indictment charging him with a violation of Sec. 1 of Oh. 23, of the Acts of 1899. The defense below was (and it is renewed here) that this statute is unconstitutional, because, as insisted, it is arbitrary and unreasonble class legislation. It is entitled “An Act to prevent stock from' running at large in counties of this State having a population of 59,000 or more, according to -the Federal census of 1890, or according to any subsequent Federal census, and to prevent the necessity of fencing lands in counties that are now affected by this Act, or that may hereafter be affected by it.”
This Act extends to all parts of the State. It fixes no limits within which counties failing-in statutory qualifications at this time, but hereafter attaining it, shall not enter. On the contrary, each county, upon reaching the prescribed number in population, according to the Federal census, becomes at once entitled to the benefit of the statute. It being possible for all the counties of the State to bring themselves within its provisions, it is clear, upon the authority of many reported cases, that its constitutionality cannot be successfully impeached. on the ground that it is *129class legislation, Cole Mfg. Co. v. Falls, 90 Tenn., 466, and cases there cited.
The particular objection which is now being examined, was made and disposed of against the present contention in Cook v. State, 90 Tenn., 407. The Act there involved was one providing more stringent regulations in order to secure greater purity in elections, and by its terms was made “applicable to counties having a population of over seventy thousand, and cities of over nine thousand inhabitants, computed by the census of 1880, or may hereafter have such numbers by any subsequent Federal census,” etc. In answer to the insistence that this was class legislation, the Court said: “That the law applies only to counties of 70,000 and cities of 9,000 inhabitants, does not impeach its validity. All counties and cities that have, or may hereafter have, the designated population, are embraced. It applies to all parts of the State, and each city and county may come within . its provisions.”
Neither is the classification provided by the statute capricious or unreasonable. While counties are thinly populated, and embrace within their limits extensive tracts of timbered and uncultivated land, there is no essential reason why the owners of cattle should keep them within inclosures. These large tracts afford fine pasturage, which would run to waste were not cattle permitted to run at large. *130In addition, in such counties timber for fencing purposes is as cheap as it is abundant. Then the farmer who desires to protect his crops has but to fell and split the trees in order to get all the material necessary to make his inclosure. But it is otherwise in the thickly settled counties. As population has increased, the lands have been denuded of their forests, and wide areas have been converted from wild land into cultivated ■fields. It is a matter of common observation that in such a county it has become a serious economic problem to the farmer to secure his growing crops from the depredation of vagrant stock. With diminishing forests and increasing cost of fencing material, it is an annual burden, getting heavier all the time, to provide suitable protection against these recurring invasions. The Legislature, recognizing the wide difference in these two conditions, and, we think, in the counties provided for, wisely placed the duty of looking after cattle rather upon their owner than upon the owners of farms.
Again, it is objected that the Act embraces two subjects, one of which is foreign to its title, and is therefore violative of Sec. 11 of Art. II., of the Constitution.
The caption of the Act, already set out, clearly indicates the will of the Legislature to correct this growing evil in counties to which it, by its *131terms, applies. la terms, it is a repressive statute. Its evident purpose is to give protection to tbe owners of cultivated .lands. To accomplisb tbis it was not sufficient, after declaring in tbe first section that in sucb counties it shall be unlawful in tbe owner to permit bis cattle to run at large, and in tbe fourth section to make a violation of tbis Act a- misdemeanor, punishable by a fine of from $5 to $15. To give the statute full force and effect, it was necessary to make provision for those for whose protection it was enacted. Tbis was done in tbe second and third sections. These sections, in substance, provide that tbe owner who permits bis stock to run at large shall be liable for all damage done by them to the property of other persons, and gives a lien, enforceable by attachment, to tbe party injured, upon the cattle doing tbe injury.
We think these sections are within the scope of the caption and natural parts of the body of the Act. Cole Mfg. Co. v. Falls; Ryan v. Terminal Co., 102 Tenn., 111.
Other objections are disposed of orally.
The judgment of the lower Court is affirmed.